Citation Nr: 1726312	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a September 2016 hearing at the RO.  A transcript of that hearing is of record.  The claim for TDIU has been raised by the record and is part of the claim for increased rating, and therefore is on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that a more contemporaneous VA examination is required to properly assess the current severity of the lumbar spine disability.  The most recent VA examination provided to the Veteran for the lumbar spine was in June 2010, approximately seven years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the evidence of record indicates the lumbar spine disability may have worsened since the June 2010 examination.  Specifically, the Veteran testified at the September 2016 hearing that she could only stand for 15 minutes before needing to rest due to back pain, and that she had experienced incapacitating spasms in the back as recently as a month prior to the hearing.  The Veteran also reported that the back pain caused a tingling sensation in the legs, and that the frequency of urination had increased.

VA is required to provide the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of a service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The duty to conduct a contemporaneous examination is triggered when, as here, the evidence indicates that there has been a material change in disability and the available evidence is too old.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1995).  

When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA medical records of treatment that are not already of record with the claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of service-connected lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all symptoms related to the spine disability, including the Veteran's assertions of tingling in the legs and increased frequency of urination, and should discuss the effects of those symptoms on occupational function.  The examiner should provide ranges of thoracolumbar spine motion and should state whether there is any additional loss of function due to fatigability, painful motion, weakened motion, excess motion, incoordination, or on flare up.  The examiner should state whether there are incapacitating episodes due to the lumbar spine disability, and if so, the frequency and duration.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should further opine whether the Veteran is unable to secure and follow and substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


